Title: James Parker: Power of Attorney, 16 October 1767
From: Parker, James
To: 


[October 16, 1767]
Know ALL Men by these Presents, That I James Parker, Land-Waiter in his Majesty’s Customs at New-York, in America, have made, ordained and constituted, and by these Presents, do make, ordain and constitute Benjamin Franklin, Esqr. of Craven-Street, in the City of London, and Kingdom of Great Britain my true and lawful Attorney, for me and in my Name, and for my Use, to ask, demand and receive of and from the Honourable the Receiver General of his Majesty’s Customs, for the Time being, all such Sum and Sums of Money, which are or shall become due to me, on Account of my Salary, or otherwise, as Land-Waiter aforesaid. Giving and Granting unto my said Attorney, by these Presents, my full and whole Power, Strength and Authority in and about the Premisses; and upon Receipt of any such Salary, or other Sums of Money as aforesaid, Acquittances or other Discharges for me, and in my Name, to make, seal and deliver, and all and every other Act and Acts needful and necessary to be done, to execute and perform as fully and largely in every Respect, to all Intents, Constructions and Purposes as I myself might or could do, if I was personally present, or as if the Matter required more special Authority than is hereby given; and Attornies one or more under him, for the Purpose aforesaid, to make and constitute, and again at pleasure to revoke; ratifying and holding firm and effectual, all and whatsoever my said Attorney shall lawfully do, in and about the Premisses. In Witness whereof I have hereunto set my Hand and Seal, the Sixteenth Day of October, in the Seventh Year of the Reign of our Sovereign Lord George the Third, of Great Britain, France and Ireland, King, Defender of the Faith, &c. and in the Year of our Lord, One Thousand Seven Hundred and Sixty-Seven.
James Parker.
Sealed, and Delivered in  the Presence ofThos. Miller Thos. Farmar
